DETAILED ACTION
1.	 Claims 1-13 are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,12 and 13   as a whole, closest art of record failed to teach or suggest among other thing:, 
“an image generation unit that generates a superimposed image where a foreground image in which an image of a treatment tool disposed on a distal end of an endoscope is extracted is superimposed on a background-endoscopic image serving as a background of the foreground image; and a machine learning unit that performs learning of a learning model for image recognition using the superimposed image.”

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5..    Below are references that teach some limitations of the claims 1, 12 and 13 but are lack the teaching of the limitations mentioned above:
i.   “Adversarial-training-based Reverse Domain Adaptive Method”, No: CN 108550151 A1, XIA, Chun-Qiu disclosed:

An endoscopic image learning device ([004], learning endoscopic image using convolutional neural network (CNN)) comprising: 
an image generation unit that generates a superimposed image ([005], the loss function consists of a discriminator to classify endoscopic images as real or synthetic images, a self-regularization term to penalize large real image deviations, and finally the synthetic endoscopic data to train monocular endoscopy ); and 
a machine learning  unit that performs learning of a learning model for image recognition using the superimposed image ([0007], [0027], [0045] using the synthesized endoscope data to train the single-eye endoscope inspection depth estimation network, wherein  a depth of the convolutional neural network-condition random field (CNN-CRF) utilized to train  the synthesized endoscopic image).

ii.	“MEDICAL IMAGE DISPLAY SYSTEM” JP 2012235983 A to SHIODA TAKASHI disclosed: 
Furthermore, in a system that creates a 3D volume image from tomographic image data of an ultrasonic endoscope, a CT / MRI apparatus, etc., and superimposes it on a 3D observation image photographed by a 3D endoscope, etc., 3D If the observation image and the 3D volume image are simply superimposed and displayed, the treatment tool and the 3D volume image are superimposed in a situation where the treatment tool always or frequently overlaps the visual field of the 3D observation image. Annoying. This is because the treatment tool is displayed as a real image in a stereoscopic observation image in real time, and a 3D volume image constructed from a tomographic image is superimposed and displayed on the computer processing, so that This is based on the fact that the 3D volume image to be displayed on the screen should be displayed in the foreground and seen together with the treatment tool (see page 5 last paragraph)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/  Primary Examiner, Art Unit 2699